Pursuant to rehearing granted subsequent to the filing of our opinion and judgment of June 30, 1939, we have heard oral argument on the merits and have again considered the record and briefs.
The main question argued was the sufficiency of the evidence. It is a border-line case in which there was substantial *Page 505 
evidence upon which a fair and impartial jury might have either convicted or acquitted.
The jury resolved the evidence against the accused and the trial court approved the verdict in denying new trial. We cannot usurp the province of the jury and, therefore, our opinion and judgment, supra, must be adhered to.
So ordered.
TERRELL, C. J., and WHITFIELD, BROWN, CHAPMAN and THOMAS, J.J., concur.
BUFORD, J., dissents.